DETAILED ACTION
Claims 1-15 have been examined and are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Claim 5 would be allowable if the rejection under 35 U.S.C. 101 is overcome and if the claim is rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claim 8 objected to because of the following informalities:  claim 8 recites “where the control of the display”.  It appears that the term “where” in this limitation should be “wherein”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 14 recites the limitation "The method according to claim 1".   However, claim 1 recites an apparatus, not a method. Therefore, there is insufficient antecedent basis the limitation, “The method” in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 10-15 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Utilizing the process described in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), claims 1 and 10 satisfy the Step 1 because the claims are a machine and process respectively.
In Step 2A prong 1, the claim 1 recites “obtaining operational data specifying the functioning of respective telecommunication channels…determining a difference between a number of impacted telecommunication channels in said group and an expected number of impacted telecommunication channels…ranking groups based on the determined differences”, which, under the broadest reasonable interpretation, are steps that are performed in the human mind. For example, a human observes operational data and can make a comparison to determine differences between a 
In Step 2A prong 2, the judicial exception is not integrated into a practical application because the processor in claim 1 is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Claims 1 and 10 also recite the additional step of “controlling a display based on a ranked list of groups”. However, this step is an insignificant extra-solution activity, e.g., mere data gathering or displaying data in conjunction with the abstract idea. Adding insignificant extra-solution activity to the judicial exception is not enough to qualify as “significantly more”. The additional elements or steps do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
In Step 2B, the claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the processor is general purpose computer components, which are well-understood, routine and conventional (see Decasper et al. (U.S. PGPub 2007/0192474) paragraph 0004 where include conventional components such as a processor, a memory (e.g., RAM)… a 
Regarding claims 2-8 and 11-15, claims 2-8 and 11-15 recite additional “determining”, “excluding”, “ranking”, “obtaining user input data” and “displaying” steps. However, these steps are features that can be performed by a human (e.g. making a determination, excluding data and ranking) or are insignificant extra-solution activities (e.g. displaying a ranked list). Therefore, claims 2-8 and 11-15 fail to remedy the deficiencies of claims 1 and 10. The elements recited in claims 1-8 and 10-15, when considered individually or in an ordered combination, fail to amount to significantly more than the abstract idea. Accordingly, claims 1-8 and 10-15 are not eligible.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Abedi (U.S. PGPub 2009/0190541) in view of Park et al. (U.S. PGPub 2010/0240407).

Regarding claims 1, 10 and 15, Abedi teaches An apparatus for monitoring a telecommunication network including a plurality of telecommunication channels, the apparatus comprising: a processor configured to execute program code and cause the apparatus to perform the operations of, (Abedi, see abstract where a wireless network in which a plurality of nodes share an available frequency spectrum by performing wireless communication on sub-channels defined within the available spectrum. The nodes are grouped into clusters, each cluster having a leader of the cluster; see paragraph 0202 where implemented in hardware, or as software modules running on one or more processors…)
obtaining operational data specifying the functioning of respective telecommunication channels, (Abedi, see figs. 8 and 23; see paragraph 0055 where monitoring the sub-channels to obtain a received interference level representing interference received from the other transceivers on each of the sub-channels, and determining at least one combination of sub-channels in the required number based on the received interference level...; see paragraph 0193 where listens (obtains operational data) to sub-channels to come up with the best sub-channel combination for future transmission. However in a cooperative manner the transceiver also has an eye on what is happening to other cluster members which is a feature of traditional radio 
for respective groups of telecommunication channels, determining a difference between a number of impacted telecommunication channels in said group and an expected number of impacted telecommunication channels in said group, based on said operational data, (Abedi, see figs. 8 and 23; see paragraph 0139 where  determines .theta. the overall interference in the same selected combination of sub-channels. It then compares .theta. and .gamma..sub.i to the previously recorded value of interferences for the same number of sub-channels. If this is values are less or the same, the currently-selected transceiver records the .theta. and .gamma..sub.i as the new recorded values and starts to transmit in this new combination of sub-channels...)
wherein a group of telecommunication channels comprises telecommunication channels having a common technical feature and/or associated with a common element of the telecommunication network, (Abedi, see figs. 8 and 23; see paragraph 0139 where  determines .theta. the overall interference in the same selected combination of sub-channels. It then compares .theta. and .gamma..sub.i to the previously recorded value of interferences for the same number of sub-channels. If this is values are less or the same, the currently-selected transceiver records the .theta. and .gamma..sub.i as the new recorded values and starts to transmit in this new combination of sub-channels...)

However, Abedi does not explicitly teach controlling a display based on a ranked list of groups.
Park teaches controlling a display based on a ranked list of groups. (Park, see fig. 5; see paragraph 0065 where denotes a screen on which the result of sensing regarding 15 channels is displayed, wherein a green bar indicates the state of channel occupation of a user who wants to use a channel and a red bar indicates the state of channel occupation of a licensed user....denotes a screen on which the quality of a corresponding channel is displayed, and block 540 denotes a screen on which the history of the channel is displayed...a channel set list can be made as block 530)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Abedi and Park to provide the technique of controlling a display based on a ranked list of groups of Park in the system of Abedi in order to improve the efficiency of vacant channel usage, channels should be managed intelligently (Park, see paragraph 0007).

Regarding claims 2 and 11, Abedi-Park teaches wherein said processor is further configured to cause the apparatus to determine whether a telecommunication channel is impacted by any impairment or not, based on the operational data. (Abedi, see figs. 1 and 8; see paragraph 0143 where If in listening to interference, other surrounding clusters have impact on the interference which is usually the case, the impact of such "external" interference can be dealt as follows with by the transceiver currently selected (or the cluster leader, which may be the same thing if the leader role is rotated among the transceivers)

Regarding claim 3 and 12, Abedi-Park teaches wherein said processor is further configured to cause the apparatus to: determine a ratio of impacted telecommunication channels, (Abedi, see figs. 1 and 8; see paragraphs 0014-0022 where received interference level representing interference received from the other nodes on each of the sub-channels, and determining at least one combination (ratio) of sub-channels in the required number based on the received interference level...the selected node obtaining an inflicted interference level representing interference expected to be caused to the other nodes by its use of the combination of sub-channels...)
determine the expected number of impacted telecommunications channels in a group as a function of said ratio and of the number of telecommunications channels in said group. (Abedi, see figs. 1 and 8; see paragraphs 0014-0022 where received interference level representing interference received from the other nodes on each of the sub-channels, and determining at least one combination (ratio) of sub-channels in 

Regarding claim 4, Abedi-Park teaches wherein said processor is further configured to cause the apparatus to: determine a value of a performance indicator variable for a telecommunication channel, based on the operational data (Park, see fig. 5; paragraphs 0059-0062 where weighted value usage, as shown in equation 2, when the reliability of the channel state predictor 231 is low, a high weighted value may be given to the value that is calculated by the IU occurrence probability calculator 237, and a low weighted value may be given to the value that is calculated by the channel state predictor 231. Channel score=W1a*channel prediction+W1b*IU occurrence Prob.+W2*channel quality+W3*holding time (where W1a&lt;W1b)...). The motivation regarding to the obviousness to claim 1, with respect to the combination of Abedi and Park, is also applied to claim 4.
	
Regarding claims 6 and 13, Abedi-Park teaches wherein said processor is further configured to cause the apparatus to: exclude groups based on a statistical test, (Abedi, see figs. 8 and 23; see paragraph 0134 where choose the M sub-channels with minimum interference first and then try the best say H number of combinations of sub-channels which are ranked in terms of the interference they receive in increasing order…; see claim 7; see paragraph 0026 where  ranking the possible combinations in order of least received interference level. Then, step (f) may be first performed with the 
wherein ranking groups comprises ranking non-excluded groups. (Abedi, see figs. 8 and 23; see paragraph 0134 where choose the M sub-channels with minimum interference first and then try the best say H number of combinations of sub-channels which are ranked in terms of the interference they receive in increasing order…; see claim 7; see paragraph 0026 where ranking the possible combinations in order of least received interference level. Then, step (f) may be first performed with the highest ranked combination of sub-channels and further comprising, if the inflicted interference level with that combination is judged unacceptable, repeating steps (e) and (f) with the next-ranked combination....)

Regarding claims 7 and 14, Abedi-Park teaches wherein said processor is further configured to cause the apparatus to: obtain user input data specifying the selection of one of the groups by a user, and (Park, see fig. 5; see paragraph 0065 where ...indicates the state of channel occupation of a user who wants to use a channel (user specified a channel group to use)…the screen is updated and is continuously stored whenever sensing is performed. Block 550 provides an IU occurrence probability that is calculated based on the stored recording. In addition, although not shown, channel state prediction and channel quality evaluation are performed internally. Through all of the procedures, a channel set list can be made as block 530, and the channel set list is 
repeat the determining of differences and ranking of groups for a dataset filtered based on the selected group. (Park, see fig. 5; see paragraph 0065 where ...indicates the state of channel occupation of a user who wants to use a channel (user specified a channel group to use)…the screen is updated and is continuously stored whenever sensing is performed. Block 550 provides an IU occurrence probability that is calculated based on the stored recording. In addition, although not shown, channel state prediction and channel quality evaluation are performed internally. Through all of the procedures, a channel set list can be made as block 530, and the channel set list is transmitted to a portion taking charge in communication protocol and is used to determine a certain channel for the user...)
The motivation regarding to the obviousness to claims 1 and 10, with respect to the combination of Abedi and Park, is also applied to claims 7 and 14.

Regarding claim 8, Abedi-Park teaches where the control of the display comprises a displaying of the ranked list of groups (Park, see fig. 5; see paragraph 0065 where denotes a screen on which the result of sensing regarding 15 channels is displayed, wherein a green bar indicates the state of channel occupation of a user who wants to use a channel and a red bar indicates the state of channel occupation of a licensed user....denotes a screen on which the quality of a corresponding channel is displayed, and block 540 denotes a screen on which the history of the channel is displayed...a channel set list can be made as block 530). The motivation regarding to 

Regarding claim 9, Abedi-Park teaches wherein said processor is further configured to cause the apparatus to: select a repair action based on the ranked groups, and (Abedi, see figs. 8 and 23; see paragraphs 0056-0057 where obtaining an inflicted interference level representing interference expected to be caused to the other transceivers by its use of the combination of sub-channels...deciding whether or not to adopt for its wireless communication the combination of sub-channels based on the received interference level and the inflicted interference level....)
control the execution of the said repair action. (Abedi, see figs. 8 and 23; see paragraphs 0056-0057 where obtaining an inflicted interference level representing interference expected to be caused to the other transceivers by its use of the combination of sub-channels...deciding whether or not to adopt for its wireless communication the combination of sub-channels based on the received interference level and the inflicted interference level....)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
U.S. PGPub 2016/0143025, which describes a mobile communication device including a wireless transceiver and a controller;

U.S. PGPub 2010/0330919, which describes a method of determining operating parameters for a secondary system transmitter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG VANG whose telephone number is (571)270-7023. The examiner can normally be reached Monday - Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS TAYLOR can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MENG VANG/Primary Examiner, Art Unit 2457